DETAILED ACTION
	This is in response to communication received on 1/18/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/22/21.

Election/Restrictions
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Ovedovitz on 1/28/22.
The application has been amended as follows: 

15. (cancelled)


Reasons for Allowance
The independent claim recites the following limitation, which within the context of the overall claim, is not taught nor suggested by the prior art on record:
wherein the changing of the moving speed of the coating needle is not a temporary stop, but a reduction in speed to a speed slower than the moving speed of the coating needle immediately after discharging, and after the separation, the speed of the coating needle is increased again.
Examiner notes that Fig. 14C illustrates an embodiment of the claimed invention.
The closest prior art on record is BRYNING (US 6,296,702) which teaches stopping the needle and then withdrawing it from the substrate after the stop.
WEIS (US Patent 7,887,874) teaches applying a dot of material by applying a dot of material directly to the surface of a substrate without slowing down or a stop.
JP2018/020325 does teach a reduction in speed, however this reduction of speed takes place when the needle is on the surface of the substrate, and not, as required by the claim, at a position above the substrate such that the there is an increase of the speed of the coating needle after the separation.
Examiner notes that the Search Report provided is in reference to claims 1-10, which have now been cancelled and which are not commensurate in scope with the claims shown above.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717